Citation Nr: 0811988	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  01-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right foot surgical scar.

3.  Entitlement to a compensable rating for residuals of a 
right foot tendon repair (other than surgical scar).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to January 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 rating decision by the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2004, the case was remanded for further development.  In 
December 2005, the case was remanded to ensure compliance 
with the April 2004 remand.  In March 2008, the Board 
received additional medical evidence from the veteran without 
a waiver of RO review.

The matter of the rating for the veteran's service connected 
right foot disability other than the surgical scar is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  In correspondence received in March 2008, the veteran 
indicated, in essence, that he was not pursuing on appeal the 
matter of the rating for right foot disability consisting of 
a surgical scar; there is allegation of error in fact or law 
in that matter before the Board.    

2.  The veteran's right hip strain in service was an acute 
and transitory condition that resolved; a chronic right hip 
disability was not manifested in service, and such disability 
is not currently shown.


CONCLUSIONS OF LAW

1.  Because the appellant withdrew his appeal seeking a 
rating in excess of 10 percent for a right foot surgical 
scar, the Board does not have jurisdiction to consider the 
matter.  38 U.S.C.A. §§ 511(a), 7104(a), 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).
2.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for a right foot surgical scar:

Given the veteran's explanation that he is not appealing the 
rating assigned for his right foot surgical scar, there is no 
reason to belabor the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA) in the matter.

In correspondence received by the Board in March 2008, the 
veteran indicated that his right foot scar is not the cause 
of the disability for which he seeks an increased rating.  
The Board interprets this as an acknowledgement that he is 
not alleging error of fact or law in the matter of the 
separate rating for the right foot surgical scar, and that he 
wishes to withdraw his appeal in the matter.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 7105(d0(5) & 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to 
allege error of fact or law in the matter before the Board.  
Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal 
at any time prior to the issuance of a final Board decision 
on the matter.

Here, the veteran has indicated, in essence, that he does not 
dispute the rating assigned for his right foot surgical scar 
(and by inference that he is withdrawing his appeal in the 
matter).  Accordingly, there is no allegation of error of 
fact or law in that matter before the Board; the Board does 
not have jurisdiction to consider an appeal in the matter;, 
and the appeal as to the matter must be dismissed.




Service connection for a right hip disability:

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to the April 2004 Board remand, via April 2004 and 
February 2006 letters, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.

While he was not provided notice regarding disability ratings 
or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies service connection; neither the rating of a disability 
nor the effective date of an award of service connection is a 
matter for consideration herein. 

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) as well as VA and pertinent private medical 
records are associated with the claims file.  He has not 
identified any pertinent records that remain outstanding.  He 
was afforded VA examinations, in October 2000 (pre-
discharge), December 2001, and November 2004 (although the 
hip was not addressed at the time).  Pursuant to the December 
2005 Board remand he was scheduled for a VA examination to 
evaluate any right hip disability.  He cancelled an April, 
2006 VA examination, then did not show when it was 
rescheduled later that month.  He was rescheduled in June 
2006, and he failed to report.  In July 2006 correspondence, 
he indicated that he had been away on family matters and 
asked to be rescheduled.  He failed to report when scheduled 
for examination again in October 2007.  The Board has no 
choice but to decide the case based on the evidence of 
record.  VA has met its assistance obligations.  The Board 
will proceed with appellate review.

Factual Background, Legal Criteria and Analysis

The veteran's SMRs include a May 2000 report when a complaint 
of right hip pain was noted.  He thought he might have pulled 
something.  The assessment was rule out transverse muscle 
external oblique strain.  He was prescribed medications with 
no follow up treatment noted.  On October 2000 (pre-
discharge) examination on behalf of VA, the veteran reported 
that he was seen in 1998 for right hip strain and right 
external oblique muscle strain was diagnosed.  He indicated 
that he had occasional flare-ups of right hip pain, which 
responded well to Naproxen.  He reported that there was no 
limitation of functioning at such times.  Physical 
examination revealed normal right hip range of motion.  There 
was no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  Furthermore, there was no 
pain, weakness, fatigability, lack of endurance or 
incoordination.  The diagnosis was "there is no pathology to 
render a diagnosis".

On December 2001 VA examination, the veteran complained of 
constant right hip pain.  Physical examination revealed some 
claimed tenderness over the right groin.  There was no 
palpable tenderness over the lateral hip.  Right hip range of 
motion was normal.  X-rays of the right hip revealed no 
evidence of fracture or dislocation, and no evidence of 
significant degenerative changes (there were postoperative 
changes in the lower lumbar spine).  The examiner noted that 
the clinical findings were insignificant.

On November 2004 VA examination, the examiner noted:

"The right hip was not addressed.  The [veteran] 
arrived late for the examination and time did not permit 
owed to the extensive amount of records that had to be 
reviewed and the fact that the next patient was waiting 
for the evaluation.  I will note that the [veteran] did 
not report hip pain during the interview today and he 
showed no evidence of hip pain while walking".

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The record contains no competent (medical) evidence that the 
veteran now has the right hip disability for which service 
connection is sought.  There is no current medical diagnosis 
of such disability.  While he has complaints of right hip 
pain and such was noted, pain is not a diagnosis for VA 
purposes.  38 C.F.R. § 3.303.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board 
recognizes that right hip strain was noted in service.  
However, subsequent VA examinations found no evidence of 
right hip pathology.  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has a right hip disability, nor has he identified 
any treatment provider who might substantiate that he has any 
such disability.  Furthermore, by failing on numerous 
occasions to report for scheduled VA examinations, he has, in 
essence, ignored VA's efforts to assist him in establishing 
he has a right hip disability.  The only competent (medical) 
evidence of record on that point (VA examination reports) 
indicates there is no such current disability.  Because he is 
a layperson, his own opinion that he has a right hip 
disability related to service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Without competent evidence that the veteran has the right hip 
disability for which service connection is sought, there is 
no valid claim of service connection for such disability.   
See Brammer, supra.  Accordingly, this claim must be denied.


ORDER

As the Board has no jurisdiction in the matter, the appeal 
seeking a rating in excess of 10 percent for a right foot 
surgical scar is dismissed without prejudice

Service connection for a right hip disability is denied.




REMAND

In March 2008, the Board received pertinent medical evidence 
regarding the veteran's right foot disability submitted 
without a waiver of RO initial review.   Because there is no 
such waiver, under Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), the Board has no recourse but to remand the matter for 
RO initial consideration of the additional evidence received.  

Furthermore, medical evidence the veteran has submitted shows 
he has been receiving treatment, including further surgery 
(in January 2008), for his right foot since he was last 
examined; the current status of the service connected foot 
disability is not ascertainable based on the present record.  
Significantly also, the treatment records the veteran has 
submitted do not appear to be complete.  It is also 
noteworthy that this claim involves an appeal of the initial 
rating assigned with a grant of service connection, and that 
"staged' ratings are for consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Consequently, a complete disability 
picture is critical.   

The veteran is advised that under 38 C.F.R. § 3.158(a), 
failure to submit evidence requested in connection with an 
original claim or a claim for increase within a year of the 
request may result in the claim being considered abandoned.  
He is also advised that the information to be obtained on the 
VA examination that is ordered below is critical and failure 
to report for such examination may result in denial of his 
claim on the basis that the evidence of record is 
insufficient for rating.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all treatment and evaluations he 
has received for his service connected 
postoperative right foot tendon disability 
(other than the surgical scar) since his 
separation from service.  With his 
cooperation (in providing any releases 
necessary to obtain non-VA records) the RO 
should secure for the record complete 
copies of any reports of such treatment 
and/or evaluation that are not already 
associated with his claims file.  

2.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the current nature and severity 
of his service connected residuals of 
right foot tendon repair (other than 
surgical scar).  When the examination date 
is determined the veteran should be 
contacted to ascertain whether there is 
any good cause he cannot appear on the 
scheduled date; if there is, date of the 
examination should be rescheduled to a 
date he has no good cause to miss.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
The examiner should describe in detail all 
pathology associated with the service 
connected right foot disability (other 
than the surgical scar which is not at 
issue) and all associated impairment of 
function (to include any additional 
impairment of function due to pain/on 
use).   

3.  The RO should then readjudicate this 
claim (to encompass consideration of all 
evidence added to the record since the 
November 2007 supplemental statement of 
the case (SSOC).  If it is not granted to 
the veteran's satisfaction, the RO should 
issue an appropriate SSOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


